Citation Nr: 1450125	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appealed the August 2006 rating decision and the Board granted reopening of the Veteran's claim for entitlement to service connection for a lumbar spine disability but denied the Veteran's claim for service connection of a lumbar spine disability in an April 2012 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2014, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2014 Memorandum Decision, the Court vacated and remanded the April 2012 Board decision which denied the Veteran's claim for service connection for a lumbar spine disability.  The Court determined that the January 2012 examiner's opinion on which the Board's decision relied was inadequate for two reasons:  (1) the examiner's rationale with regard to the opinion on secondary service connection was contradictory and not supported by sufficient detail, and (2) the examiner improperly relied on a general medical proposition without relating that proposition to the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one.).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's lumbar spine disability and whether this disability began during active service or is related to any service-connected disorder, specifically his right hip disorder.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the January 2012 examination and the examiner's opinion.  Specifically, the Court found this examination inadequate because the examiner's rationale with regard to the opinion on secondary service connection was contradictory and not supported by sufficient detail, and (2) the examiner improperly relied on a general medical proposition without relating that proposition to the Veteran's lay statements.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's lumbar spine disability began during active service or is related to any incident of service.  

e.  The examiner must also provide an opinion as to whether the Veteran's lumbar spine disability is caused by or aggravated by his service-connected right hip disability.  

f.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



